DETAILED ACTION
This Office Action is in response to Application filed on 31 May 2022 and Preliminary Amendment filed on 07 July 2022.
Claims 1-20 are pending.  The claims have been considered and examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 15-20 of U.S. Patent No. 11,379,283. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-7 and 15-20 of ‘283 contain every element of claims 1-20 of the instant application and as such anticipate claims 1-20 of the instant application.  Although claims 8-14 of the instant application are directed to a computer- implemented method and claims 1-7 of ‘283 are directed to a computing device, the claims of instant application are merely an alternate form of embodiment and are anticipated by the claims of ‘283.
Claims 1-7 of the instant application map respectively to claims 1-7 of ‘283.
Claims 8-14 of the instant application map respectively to claims 1-7 of ‘283.
Claims 15-20 of the instant application map respectively to claims 15-20 of ‘283.
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness- type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 14 of U.S. Patent No. 10,977,105. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 9 and 14 of ‘105 contain every element of claim 8 of the instant application and as such anticipates claim 8 of the instant application.  Although claim 8 of the instant application are directed to a computer- implemented method and claims 9 and 14 of ‘105 are directed to a non-transitory computer readable medium, the claim of instant application is merely an alternate form of embodiment and are anticipated by the claims of ‘205.
Claim 8 of the instant application maps to claims 9 and 14 of ‘205.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 10, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saha et al., U.S. Patent App. Pub. 2009/0089699, hereinafter referred to as “Saha”.
 
Referring to claim 8, Saha discloses methods for predicting future situations and providing intelligent feature degradation (See Saha, paragraph 0016 and 0017). - A method of crash prevention for a computing device, comprising: 
Saha discloses applications running on a computer (See Saha, paragraph 0022).  Saha discloses gathering information including collecting resource metrics such as memory usage (See Saha, paragraph 0024, 0027, and 0043).  - while an application is executing on the computing device, monitoring a set of memory usage metrics of the computing device, 
Saha discloses different levels of features for degradation and determining rarely usage features (See Saha, paragraphs 0060 and 0073).  - wherein the application comprises multiple priority tiers of application features; 
Saha discloses determining, based on analyzing utilization metrics, an indication of precursor to a deficiency such as high memory utilization, where the resources exceed a predetermined threshold (See Saha, paragraphs 0027, 0033, and 0042).  - based the set of memory usage metrics of the computing device, determining whether memory usage will exceed a critical memory threshold within a future period of time; and 
Saha discloses in response to the precursor event to reduce resource consumption by feature degradation of application-level features (See Saha, paragraphs 0035 and 0065).  Saha discloses eliminating rarely used features for feature degradation (See Saha, paragraph 0060).  - in response to determining that the memory usage will exceed the critical memory threshold within the future period of time, degrading a first set of application features of the application, the first set of application features corresponding to a lowest priority tier of the multiple priority tiers.

Referring to claim 10, Saha discloses collecting metrics on memory utilization and determining if a resource is near its maximum capacity (See Saha, paragraph 0042). - The method of claim 8, wherein the set of memory usage metrics comprises a total memory size of the computing device and a current available memory of the computing device.

Referring to claim 13, Saha discloses more drastic measures can be taken until the issue is resolved (See Saha, paragraph 0048). -  The method of claim 8, further comprising: while or subsequent to degrading the first set of application features, determining that the memory usage will still exceed the critical memory threshold within the future period of time; and based on determining that the memory usage will still exceed the critical memory threshold within the future period of time, degrading a second set of application features in a second priority tier of the multiple priority tiers.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saha in view of Kosakowski et al., U.S. Patent App. Pub. 2009/0164115, hereinafter referred to as “Kosakowski”.

Referring to claim 9, Saha discloses all the limitations (See rejection of claim 8) except for The method of claim 8, further comprising: displaying streaming content of the application on a display screen of the computing device; wherein displaying the streaming content includes degrading the first set of application features by reducing a content render rate of the streaming content.  However, Saha disclose more drastic measures can be taken until the issue is resolved (See Saha, paragraph 0048).
Kosakowski discloses a mobile navigation device (See Kosakowski, paragraph 0008).  Kosakowski discloses the device has a display and updates the display the show the location of the user (See Kosakowski, paragraphs 0015 and 0095).  Kosakowski discloses reducing navigation features including suspending operation of the display and reducing the rate of updates (See Kosakowski, paragraphs 0015 and 0021).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the prediction of memory usage and feature degradation of Saha with the reducing the display features of Kosakowski.  This would have been obvious to do because it improves efficiency of the device (See Kosakowski, paragraph 0007).

Referring to claim 14, Saha discloses all the limitations (See rejection of claim 8) except for The method of claim 8, wherein the application comprises a driver application for a rideshare service, and wherein the multiple priority tiers comprises at least one priority tier that corresponds to navigation content features.
Kosakowski discloses a mobile navigation device for use in an automobile (See Kosakowski, paragraphs 0008 and 0045).  Kosakowski discloses reducing navigation features including suspending operation of a display and reducing the rate of updates (See Kosakowski, paragraphs 0015 and 0021).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the prediction of memory usage and feature degradation of Saha with the reducing the display features of Kosakowski.  This would have been obvious to do because it improves efficiency of the device (See Kosakowski, paragraph 0007).

Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saha in view of Grose et al., U.S. Patent App. Pub. 2007/0136402, hereinafter referred to as “Grose”.

Referring to claim 11, Saha discloses all the limitations (See rejection of claim 8) except for The method of claim 8, wherein operating system causes the computing device to collect historical memory usage data for the computing device over a predetermined period prior to determining whether memory usage will exceed the critical memory threshold at within the future period of time.  However, Saha does teach constant monitoring of resource consumption and auto-learning from utilization metrics (See Saha, paragraphs 0039 and 0045).
Grose discloses an operating system (See Grose, paragraph 0094).  Grose discloses predicting an out of memory exception based of memory usage profile and multiple past cycles (See Grose, paragraph 0014).  Grose discloses collecting a minimum number of cycles to construct the memory usage profile, thus building up a history, before it is used to make a prediction (See Grose, Fig. 4, paragraph 0038).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the memory usage profiles to predict out of memory exception of Grose with the determining a precursor to a resource usage exceeding a threshold of Saha.  This would have been obvious to do because the memory usage profile based on past cycles is used to predict whether the memory exception is likely to occur with confidence level based on the profile (See Grose, paragraphs 0012 and 0043).

Referring to claim 12, Saha and Grose disclose all the limitations (See rejection of claim 11) including Saha discloses predicting future situations with the metric data (See Saha, paragraphs 0016 and 0038) and Grose discloses predicting based on the memory usage profile (See Grose, paragraph 0041). - The method of claim 11, wherein operating system causes the computing device to determine whether the memory usage will exceed the critical memory threshold within the future period of time by projecting the historical memory usage data and current memory usage data over the future period of time.

Allowable Subject Matter
Claims 1-7 and 15-20 would be considered allowable over the prior art if the above Double Patenting rejections are overcome.

Regarding claims 1-7, claims 1-7 are considered allowable over the prior for similar reasons as claims 1-7 of parent application 17/176,935, see applicants remarks filed 03 December 2021.  The prior art does not teach “while a client-side application is executing on the computing device, monitor a set of memory usage metrics of the computing device, wherein the client-side application enables a user to access one or more network-based services and comprises multiple priority tiers of application features;” and “degrade a first set of application features of the client-side application” in conjunction with the other limitations of the claims.

Regarding claims 15-20, claims 15-20 are considered allowable over the prior for similar reasons as claims 15-20 of parent application 17/176,935, see applicants remarks filed 03 December 2021. The prior art does not teach “while a client-side application is executing on the computing device, monitoring a set of memory usage metrics of the computing device, wherein the client-side application enables a user to access one or more network-based services and comprises multiple priority tiers of application features” and “degrading a first set of application features of the client-side application” in conjunction with the other limitations of the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Patent App. Pub. 2013/0254742 to Hockings et al.
- Usage statistics of features of software
U.S. Patent App. Pub. 2015/0363113 to Rahman et al.
- Tracking memory usage in computer
	U.S. Patent App. Pub. 2016/0285714 to He et al.
	- Detecting performance degradation during features ramp-up
	U.S. Patent App. Pub. 2020/0142747 to Wright et al.
	- Protecting an application by limiting processing to determined capacity

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D MANOSKEY whose telephone number is (571)272-3648. The examiner can normally be reached M-F 7:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D MANOSKEY/Primary Examiner, Art Unit 2113                                                                                                                                                                                                        September 20, 2022